Citation Nr: 0518858	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-11 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had verified active service from March 1958 to 
April 1962, which is deemed to be service during a peacetime 
period.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  At present, after 
remand to the RO for additional development in April 2004, 
the veteran's case is once again before the Board for 
appellate consideration. 

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before a hearing officer in 
September 2003.  A copy of the hearing transcript issued 
following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The competent medical evidence of record does not show 
that the claimed bilateral hearing loss is related to active 
service.

3.  The veteran did not have active military service during a 
period of war.


CONCLUSIONS OF LAW

1.  The claimed bilateral hearing loss was neither incurred 
in or aggravated during active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309, 3.385 (2004).

2.  The criteria for basic entitlement to nonservice-
connected disability pension benefits have not been met.  38 
U.S.C.A. §§ 101(2)(29), 1521, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.1-3.9, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via a November 2001 RO letter, the 
September 2002 rating decision, the May 2003 and December 
2004 statements of the case (SOCs), and the November 2003 and 
October 2004 supplemental statements of the case (SSOCs).  In 
addition, the November 2001, and the SOCs and SSOCs provided 
the veteran with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this case, with respect to the issue of basic eligibility 
for nonservice-connected disability pension benefits, the 
Board finds that as further discussed below the facts are not 
dispositive of the issue, and therefore, no amount of 
development would allow the veteran to prevail.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
When drafting the VCAA, Congress observed that it was 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there was no 
reasonable possibility that the assistance would substantiate 
the claim.  In this case, wartime service is a statutory 
requirement for VA nonservice-connected pension benefits.  
Therefore, if a veteran with only peacetime service seeks 
pension, no level of assistance would help the veteran prove 
the claim; and if VA were to spend time developing such a 
claim, some other veteran's claim where assistance would be 
helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letters, the rating decision, the SOCs, and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's 
claims discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  



Service Connection Bilateral Hearing Loss

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service 
connection may also be granted for certain chronic diseases, 
including certain organic diseases of the nervous system, 
when such diseases are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385 (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service medical records include October 
1961 and April 1962 examination reports showing the veteran 
had 15/15, bilaterally, based on whispered voice testing.  In 
addition, March 1962 notations show the veteran was treated 
for left otitis media, which appears to have been treated 
without sequelae.  No other complaints of or treatment for 
hearing problems are noted or included in the service medical 
records.

The post-service medical evidence includes a December 2001 VA 
audiologic test which indicates the veteran's pure tone 
thresholds, in decibels, for the left ear were 10, 15, 30, 
40, 35, and for the right ear were 10, 10, 30, 40, 30, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His speech discrimination was 100 percent 
bilaterally.  Given this results, the Board finds that the 
veteran's hearing impairment meets the criteria under 38 
C.F.R. § 3.385 (2004) for a hearing disability for VA 
purposes.  Nevertheless, the veteran must still show that his 
current hearing disability has a nexus to his service. 

During the September 2003 RO hearing, the veteran testified 
that he served from 1958 to 1962, and that he was stationed 
at Ft. Dixon.  He also reported that he went to sick call 
during service due to noise exposure while with the 
Artillery.  The veteran also reported that he was seen for 
the first time at the San Juan VA Medical Center (VAMC) in 
1972, and that his hearing loss was first detected at that 
time.  In this respect, the Board acknowledges that the 
evidence includes 2002 records from the San Juan VAMC which 
list the names of the veteran's prescription medications.  
However, following the RO's request for the veteran's 
treatment records at the San Juan VAMC for any treatment from 
1972 to the present, the San Juan VAMC responded that there 
were no records for the veteran from 1972.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support a grant of the 
claimed bilateral hearing loss.  As discussed above, the 
veteran's hearing disability meets the requirements for a 
hearing disability for VA's purposes under 38 C.F.R. § 3.385.  
However, the medical evidence of record simply do not support 
the veteran's contention that his bilateral hearing loss was 
incurred during service, that it became manifest to a 
compensable degree within a year of his discharge from 
service, or it is otherwise related to service.  The Board 
finds that it was not until at least 1972, per the veteran's 
history, that he was found to have hearing problems, which is 
at least a decade after his discharge from service in 1962.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2004). 

Although the Board does not doubt the veteran's sincere 
belief that his currently claimed bilateral hearing loss is 
related to his service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation.  Absent a professional 
medical opinion linking the veteran's disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed bilateral hearing loss is not related to 
service.  Given that the preponderance of the evidence of 
record does not support the veteran's contentions, the Board 
finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claim must be 
denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 


Eligibility to Nonservice-Connected Disability Pension 
Benefits

As a preliminary matter, the Board finds that the veteran's 
notice of disagreement with the September 16, 2002 decision 
letter denying pension benefits was submitted in February 
2003.  The relevant statement of the case (SOC) was issued on 
December 10, 2004, following the Board's remand in April 2004 
requiring the RO to issue such SOC.  The Board construes the 
VA form 646 (Statement of Accredited Representation in 
Appealed Case) submitted on February 14, 2005 as the 
substantive appeal in response to the December 10, 2004 SOC.  
The 646 was filed within 60 days of the SOC taking into 
consideration the mailbox rule, which indicates that 
correspondence with no postmark of record as in this case 
will be presumed as having been postmarked five days prior to 
the date-stamp.  Therefore, the Board construes the 646 to 
constitute a timely substantive appeal.  See 38 C.F.R. §§ 
20.301(a), 20.305 (a) (2004).

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the claimant 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a) (West 2002); 38 C.F.R. §§ 3.1, 3.6. 
"Active military, naval, and air service" includes active 
duty. "Active duty" is defined as full-time duty in the 
Armed Forces.  See 38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
See 38 C.F.R. § 3.1. "Active military, naval, and air 
service" also includes any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from 
a covered disease which occurred during such training.  See 
38 C.F.R. § 3.6(a).

The dispositive facts of this case are not in dispute.  The 
appellant has not disputed the dates of his service as they 
have been documented by service records and verified by the 
service department, including a DD Form 214 that reflects the 
veteran's active duty service from March 16, 1958 to April 
12, 1962.  As noted above, entitlement to pension requires 
that the appellant have served during a period of war.  See 
38 C.F.R. § 3.3(a)(3).  The beginning and ending dates of 
each war period starting with the Indian War are set forth in 
38 C.F.R. § 3.2.  The following periods are recognized as 
wartime service during the Vietnam era: (1) February 28, 1961 
to May 7, 1975, for veterans who served in the Republic of 
Vietnam during that time period; and (2) August 5, 1964 to 
May 7, 1975, for all other veterans of the Vietnam era. 38 
U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

The service department verification of the veteran's service 
reflects verification of the dates of active duty service 
from March 16, 1958 to April 12, 1962.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In general, there is 
no contention or evidence that the service as established by 
available service records is erroneous in such a way as to 
warrant a further request to the service department to verify 
or recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  For these reasons, the Board 
finds that the appellant did not have active military service 
during a period of war, so that the criteria for basic 
entitlement to VA nonservice-connected disability pension 
benefits have not been met.  See 38 U.S.C.A. §§ 101(2), 1521, 
5103, 5103A; 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9, 
3.159.  Thus, by regulation and in light of the fact in this 
case, the veteran's military service cannot be said to have 
occurred during a wartime period.

In this case, the Board finds that the appellant did not have 
active military service during a period of war, as defined by 
regulation.  Accordingly, as the criteria for basic 
entitlement to VA nonservice-connected disability pension 
benefits have not been met, the claim must be denied. 38 
U.S.C.A. §§ 101(2), 1521, 5103, 5103A; 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.8, 3.9, 3.159.  The Board has carefully reviewed 
the entire record in this case.  This is a case in which the 
law and not the weight of the evidence is dispositive.  Basic 
eligibility for pension is precluded based on the appellant's 
service because the appellant did not have active military 
service during a period of war.  For this reason, the appeal 
for basic eligibility for nonservice-connected pension 
benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for bilateral hearing loss is denied.

Basic eligibility for nonservice-connected disability pension 
benefits is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


